          Case 4:19-cv-40095-TSH Document 23 Filed 12/20/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

HUDSON-RPM DISTRIBUTORS, LLC
            Plaintiff,
                                               Case No. 4:19-40095
v.

BOWDITCH & DEWEY, LLP, DAVID P.
GROSSI, AND TERRENCE J. BRIGGS,

                   Defendants/
                   Third-Party Plaintiff,

v.

MARCUM, LLP

                   Third-Party Defendant,

                  BOWDITCH & DEWEY, LLP, DAVID P. GROSSI, AND
                    TERRENCE J. BRIGGS’ INITIAL DISCLOSURES

        The Defendants, Bowditch & Dewey, LLP, David P. Grossi, and Terrence J. Briggs

(collectively, “B&D”), submit their Fed. R. Civ. P. 26(a)(1) initial disclosures. B&D reserves

the right to supplement these disclosures.

1.      Individuals Likely to Have Discoverable Information

     1) John Cirrone
        Contact Information Is Presently Unknown

         Mr. Cirrone is the Chief Operating Officer of Hudson-RPM Distributors, LLC
(“Hudson”). He is expected to have information concerning the rolling partial withdrawal
liability formula provided by B&D in a memorandum dated January 7, 2013; the
communications he had with B&D in 2013 about whether a rolling partial withdrawal liability
had been triggered at that time; the communications between Hudson and the New England
Teamsters & Trucking Industry Pension Fund (the “Pension Fund”) about calculating withdrawal
liability; the communications Hudson and/or Hudson News Distributors, LLC (“Hudson News”)
had with Road Carriers Local 707 Pension Plan (“Local 707”) about calculating withdrawal
liability; the communications Hudson and Marcum, LLP (“Marcum”) had about withdrawal
liability; the individuals Hudson hired because of Hudson’s withdrawal liability calculations;
         Case 4:19-cv-40095-TSH Document 23 Filed 12/20/19 Page 2 of 4




Hudson’s decline in sales; the triggering of a rolling partial withdrawal liability in 2019; and
Hudson’s efforts to appeal the same.

   2) Ben Walters
      Contact Information Is Presently Unknown

         Mr. Walters is the Payroll/Worcester Depot Manager of Hudson. He is expected to have
information concerning the rolling partial withdrawal liability formula provided by B&D in a
memorandum dated January 7, 2013; the communications he had with B&D in 2013 about
whether a rolling partial withdrawal liability had been triggered at that time; the withdrawal
liability calculations he performed for Hudson; the communications he and Hudson had with the
Pension Fund about calculating withdrawal liability; the triggering of a rolling partial withdrawal
liability in 2019; and Hudson’s efforts to appeal the same.

   3) Sandra Boudreau
      Contact Information Is Presently Unknown

       Ms. Boudreau is an employee of Hudson. She is expected to have information
concerning the rolling partial withdrawal liability formula provided by B&D in a memorandum
dated January 7, 2013 and the withdrawal liability calculations made by Hudson.

   4) Ross Falisi
      Contact Information Is Presently Unknown

        Mr. Falisi is an Operations Manager for Hudson News. Mr. Falisi is expected to have
information concerning Hudson and Hudson News’ withdrawal liability; the continual decline in
sales in the wholesale distribution of print media industry; and the communications between
Hudson and/or Hudson News with the Pension Fund and Local 707 about withdrawal liability.

   5) James Cohen
      Contact Information Is Presently Unknown

       Mr. Cohen is a member of Hudson’s Board of Directors. Mr. Cohen is expected to have
information concerning the rolling partial withdrawal liability formula provided by B&D in a
memorandum dated January 7, 2013; the communications Hudson had with the Pension Fund
about calculating withdrawal liability; the communications Hudson and/or Hudson News had
with Local 707 about calculating withdrawal liability; the communications Hudson had with
Marcum about withdrawal liability; the redemption of ownership interests held by Hudson’s
former members; the valuations and other assessments conducted concerning these redemptions;
the communications he had about unfunded liabilities and reduced payment plans during these
redemptions; the reason(s) for excluding Hudson from the initial public offering of Hudson Ltd.;
Hudson’s decline in sales; the triggering of a rolling partial withdrawal liability in 2019; and
Hudson’s efforts to appeal the same.




                                                2
          Case 4:19-cv-40095-TSH Document 23 Filed 12/20/19 Page 3 of 4




     6) David P. Grossi
        May be contacted through counsel for Bowditch & Dewey, LLP

        Attorney Grossi is a partner at B&D. Attorney Grossi has information concerning the
memorandum dated January 7, 2013 that his firm provided to Hudson for calculating a rolling
partial withdrawal liability, his communication with Mr. Cirrone in November of 2013 that
Hudson had not triggered a partial withdrawal liability at that time, the offers made by B&D to
assist Hudson with its partial withdrawal liability calculations, and Hudson’s decision not to
retain B&D to assist it with calculating its withdrawal liability.

     7) Terrence J. Briggs
        May be contacted through counsel for Bowditch & Dewey, LLP

         Attorney Briggs is a partner at B&D. Attorney Briggs has information concerning the
memorandum he drafted dated January 7, 2013, which concerned rolling partial withdrawal
liability; his communication with Mr. Walters in November of 2013 that Hudson had not
triggered a partial withdrawal liability at that time; the offers made by B&D to assist Hudson
with its partial withdrawal liability calculations; and Hudson’s decision not to retain B&D to
assist it with calculating its withdrawal liability.

2.      Documents the Defendants May Use to Support Their Defenses

        The underlying case files that were requested by Hudson in this action have been

provided to counsel under separate cover.

3.      Damages

        B&D is not seeking damages and did not cause Hudson to sustain any damages.

4.      Insurance

        The applicable policies, if any, shall be available for inspection and copying.

5.      Expert Testimony

        B&D has not determined or identified who will provide expert testimony at trial. B&D

will supplement its expert witness designation in accordance with the deadlines set by the Court.

6.      Reservations

        Pursuant to Fed. R. Civ. P. 26(e), B&D reserves the right and recognizes its duty to

supplement its disclosures as necessary and as required by the Federal Rules.



                                                 3
          Case 4:19-cv-40095-TSH Document 23 Filed 12/20/19 Page 4 of 4




7.      Certification

        Pursuant to Fed. R. Civ. P. 26(g)(1), the undersigned counsel certifies that to the best of

his knowledge, information, and belief, formed after reasonable inquiry, the disclosures made

pursuant to Fed. R. Civ. P. 26(a) are complete and accurate as of this date.

                                                      Respectfully submitted,

                                                      The Defendants,
                                                      Bowditch & Dewey, LLP, David P. Grossi,
                                                      and Terrence J. Briggs,

                                                      By their attorneys,


                                                      /s/ William R. Covino
                                                      George Berman, Esq., BBO# 040200
                                                      William R. Covino, Esq., BBO# 673474
                                                      Christine T.E. Staffiere, Esq., BBO# 699041
                                                      PEABODY & ARNOLD LLP
                                                      Federal Reserve Plaza
                                                      600 Atlantic Avenue
                                                      Boston, MA 02210
                                                      (617) 951-2100
                                                      scohen@peabodyarnold.com
                                                      wcovino@peabodyarnold.com
                                                      cstaffiere@peabodyarnold.com

                                CERTIFICATE OF SERVICE
       I, William R. Covino, hereby certify that I have, on this 20th day of December, 2019,
served a copy of the foregoing document, by causing a copy thereof, to be sent electronically,
through the ECF system, to the registered participants in this case, as identified on the Notice of
Electronic Filing (NEF).



                                               /s/ William R. Covino___________
                                               William R. Covino
1683170_1
16364-204746




                                                  4
